Name: 1999/460/EC: Council Decision of 20 May 1999 concluding the Additional Protocol to the EEC/Cyprus Association Agreement to associate Cyprus with the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002)
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  Europe;  research and intellectual property;  international affairs
 Date Published: 1999-07-15

 Avis juridique important|31999D04601999/460/EC: Council Decision of 20 May 1999 concluding the Additional Protocol to the EEC/Cyprus Association Agreement to associate Cyprus with the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002) Official Journal L 180 , 15/07/1999 P. 0035 - 0036COUNCIL DECISIONof 20 May 1999concluding the Additional Protocol to the EEC/Cyprus Association Agreement to associate Cyprus with the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002)(1999/460/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with Article 300(2) and the first sub-paragraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),(1) Whereas the Agreement establishing an association (hereinafter referred to as "the Association Agreement") between the European Economic Community and the Republic of Cyprus(3), (hereinafter referred to as "Cyprus") entered into force on 1 June 1973;(2) Whereas a Protocol on financial and technical co-operation between the European Community and the Republic of Cyprus(4), was signed on 30 October 1995;(3) Whereas the conclusions of the Luxembourg European Council of 12-13 December 1997 confirmed the possibility of associating candidate countries with the Community's framework programme in the field of research and technological development as one of the instruments of the pre-accession strategy to be applied to these countries;(4) Whereas Cyprus has formally informed the Commission on 7 April 1998 that it wishes such an association;(5) Whereas by its Decision of 13 October 1998, the Council authorised the Commission to negotiate an Additional Protocol to the Association Agreement (hereinafter referred to as "the Protocol");(6) Whereas, by Decision No 182/1999/EC, the European Parliament and the Council of the European Union adopted the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002)(5) (hereinafter referred to as the "fifth framework programme");(7) Whereas the Protocol to associate Cyprus to the fifth framework programme should be approved and signed on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community.The text of the protocol is attached to this Decision.Article 2The President of the Council is hereby authorised to appoint the person(s) empowered to sign the Protocol in order to bind the Community.Article 3The President of the Council shall, on behalf of the Community, give the notification provided for in Article 10 of the Protocol.Done at Brussels, 20 May 1999.For the CouncilThe PresidentE. BULMAHN(1) OJ C 89, 30.3.1999, p. 31.(2) Opinion delivered on 14 April 1999 (not yet published in the Official Journal).(3) OJ L 133, 21.5.1973, p. 2.(4) OJ L 278, 21.11.1995, p. 23.(5) OJ L 26, 1.2.1999, p. 1.